Case 9:17-cv-81261-WPD Document 87 Entered on FLSD Docket 03/08/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 17-81261-CIV- DIMITROULEAS

  ALL-TAG CORP.,

                 Plaintiff,

         v.

  CHECKPOINT SYSTEMS, INC.,

              Defendant.
  ____________________________________/


              NOTICE OF NON-OPPOSITION AND CONSENT TO AMENDMENT

         Defendant Checkpoint System, Inc., hereby gives notice to the Court that Plaintiff All-

  Tag Corp., through counsel in writing informed Defendant that Plaintiff does not oppose the

  Motion for Leave to File First Amended Affirmative Defenses and Counterclaim [DE 85] or the

  filing of the First Amended Affirmative Defenses and Counterclaim. Accordingly, the latter will

  be filed under seal, pursuant to DE 84 and Federal Rule of Civil Procedure 15(a)(1)(2).

  Dated: March 8, 2019                                /s/ Gavin C. Gaukroger
                                                      Gavin C. Gaukroger
  Robert J. Palmersheim (pro hac vice)                Fla. Bar. No. 76489
  Anand C. Mathew (pro hac vice)                      Berger Singerman LLP
  Julie Mallen (pro hac vice)                         350 East Las Olas Boulevard, Suite 1000
  Palmersheim & Mathew LLP                            Fort Lauderdale, Florida 33301
  401 N. Franklin Street, Suite 4S                    Tel: (954) 525-9900
  Chicago, Illinois 60654                             Fax: (954) 523-2872
  Tel: (312) 319-1791                                 ggaukroger@bergersingerman.com
  Fax: (312) 878-2890                                 drt@bergersingerman.com
  rjp@thepmlawfirm.com
  acm@thepmlawfirm.com                                Counsel for Defendant/Counterclaim Plaintiff
  jmm@thepmlawfirm.com                                Checkpoint Systems, Inc.
   




                                                   
   
Case 9:17-cv-81261-WPD Document 87 Entered on FLSD Docket 03/08/2019 Page 2 of 2



                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 8th day of March 2019, a true and correct copy of the

  foregoing was filed with the Clerk of the Court using CM/ECF. I also certify that the First

  Amended Affirmative Defenses and Counterclaim, which will be filed under seal pursuant to DE

  84 and will be served upon all counsel of record on the below Service List via E-mail.

  Damon Suden                                          Christopher W. Kammerer
  Kelley Drye & Warren LLP                             John F. Mariani
  101 Park Avenue                                      Kammerer Mariani PLLC
  New York, NY 10178                                   1601 Forum Place, Suite 500
  212-808-7800                                         West Palm Beach, FL 33401
  Email: dsuden@KelleyDrye.com                         561-990-1592
                                                       Email: ckammerer@kammerermariani.com
  Julian Solotorovsky                                  Email: jmariani@kammerermariani.com
  Kelley Drye & Warren LLP
  333 West Wacker Drive                                John B. Williams
  Chicago, IL 60606                                    Williams Lopatto PLLC
  312-857-7070                                         1707 L Street NW, Suite 550
  Email: jsolotorovsky@KelleyDrye.com                  Washington, DC 20036
                                                       202-296-1611
  William A. MacLeod                                   Email: jbwilliams@williamslopatto.com
  Kelley Drye & Warren LLP
  3050 K Street NW, Suite 400
  Washington, DC 20007
  202-342-8811
  Email: wmacleod@kelleydrye.com

                                                         /s/ Gavin C. Gaukroger             
                                                                Gavin C. Gaukroger 
   

   
  8969101‐1  




                                                  2 
   
